The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received May 16, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 5-9, 11, 13-14, 19, 21, 23 are canceled.  Claims 25-28 are withdrawn.  Claims 1-4, 10, 12, 15-18, 20, 22, 24, 29, 30-31, to PhlF, are under consideration.

Priority:  This application claims benefit to provisional application 62/735877, filed September 25, 2018.

Objections and Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10, 12, 15-18, 20, 22, 24, 29, 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors.  Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claim 1 and the dependent claims are drawn to a genetic circuit comprising (a) polynucleotides encoding at least a fusion protein comprising a catalytically inactive CRISPR/Cas protein (i.e. dCas9) fused to a PhlF transcription factor, wherein the catalytically inactive CRISPR/Cas protein comprises a mutated HNH domain and a mutated PAM domain; (b) a sequence encoding at least one sgRNA; and (c) a sequence encoding at least one output sequence comprising a PhlF transcription factor operator and a cognate promoter comprising a sgRNA target site and a PAM site, and a cell comprising said genetic circuit.
The components and/or elements of the genetic circuit are defined through their activities only and do not require any particular structure.  The recited genera of inactive CRISPR/Cas proteins, transcription factors are defined through their activity only and do not require any particular structure and the recited genera of sequences, promoters, operators do not have any structure.  The genus of host cells comprising the genetic circuit, comprises any host cell, including eukaryotic and prokaryotic cells, microbial cells, or microorganisms.  As such, the described genera are biomolecules defined solely by their functional characteristics and engineered host cells comprising said biomolecules defined solely by their functional characteristics which are not sufficient characteristics for written description purposes.  MPEP 2163.  
	The specification discloses a representative species of a genetic circuit comprising a specific fusion protein comprising a specific dCas9 fused to specific transcriptional repressors, notably PhlF, comprising defined sgRNAs and output sequences (see examples).  Other than the representative species of the specific genetic circuit, the specification fails to disclose any other genetic circuits comprising any catalytically inactive CRISPR/Cas protein and variants thereof comprising any HNH domain mutation(s) and PAM domain mutation(s) fused to any transcription factor and further in combination with any number of sgRNAs and output sequences comprising operators, promoters, and binding sites, all being unlimited in structure.  It is known that CRISPR-Cas systems have rapidly evolved resulting in extreme structural and functional diversity (Mohanraju et al. p. 1).  A key aspect of this variability is module shuffling, which involves frequent recombination of adaptation and effector modules coming from different types of CRISPR-Cas within the same locus; apart from major differences in the architectures of the effector complexes, functional diversity of CRISPR-Cas includes versatile mechanisms of crRNA guide processing, self/nonself discrimination, and target cleavage (p. 10).  The in-depth analysis of a few well-characterized CRISPR systems has revealed key structural and mechanistic features; however, the continuing discovery of novel CRISPR-Cas variants and new molecular mechanisms implies that our current insights have limited power for predicting functional details of distantly related variants; hence, such new CRISPR-Cas systems need to be meticulously analyzed to understand the biology of prokaryotic adaptive immunity and harness its potential for biotechnology (p. 10).  Although our understanding of CRISPR-Cas system has increased tremendously over the past few years, much remains to be revealed (review page).  In this instance, a representative species of a genetic circuit comprising a specific fusion protein comprising a specific dCas9 fused to PhlF transcription factor, comprising defined sgRNAs and output sequences (see examples), in a specific host cell, E. coli, does not provide written description for the whole genera of biomolecules recited, where there is substantial variation with each genus.  
The skilled artisan cannot necessarily envision the detailed structures of ALL the variant catalytically inactive CRISPR/Cas proteins and fused with a PhlF transcription factor and further in combination with any number of sgRNAs and output sequences comprising operators, promoters, and binding sites, all having no particular structure, that successfully form a genetic circuit because the specification provides no guidance as to which structural features are essential and critical to have and form genetic circuits with any catalytically inactive CRISPR/Cas protein fused to a PhlF transcription factor, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating or making it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that: "in claims to genetic material, however a generic statement such as 'vertebrate insulin cDNA' or 'mammalian insulin cDNA,' without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define the structure of any and all possible combinations of proteins/enzymes that fall within its definition or any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus."  It is noted that given that [1] the genus of any host cell, including eukaryotes, microorganisms including any prokaryotes, fungi, etc. expressing any and all possible combinations of a broad genus of biomolecules recited in claims having essentially any structure while limited only by their functions, wherein the structural diversity within such genus of biomolecules are widely variant and diverse; and [2] it is highly unpredictable which biomolecules or possible combinations of all biomolecules when introduced into a heterologous host cell would be functionally compatible with biological pathways that are already present in the host cell, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed genus of inventions.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Regarding Applicants’ remarks that the catalytically inactive CRISPR/Cas protein continues to be structurally defined as comprising a mutated PAM domain and a mutant or absent HNH domain, the remarks are not persuasive.  It is known that CRISPR-Cas systems have rapidly evolved resulting in extreme structural and functional diversity (Mohanraju et al. p. 1).  While the in-depth analysis of a few well-characterized CRISPR systems has revealed key structural and mechanistic features; the continuing discovery of novel CRISPR-Cas variants and new molecular mechanisms implies that our current insights have limited power for predicting functional details of distantly related variants; hence, such new CRISPR-Cas systems need to be meticulously analyzed to understand the biology of prokaryotic adaptive immunity and harness its potential for biotechnology (Mohanraju et al. p. 10).
As previously noted, the specification discloses a representative species of a genetic circuit comprising a specific fusion protein comprising a specific dCas9 fused to PhlF transcription factor, comprising defined sgRNAs and output sequences (see examples), in a specific host cell, E. coli.  However, the specification does not disclose a genus of inactive CRISPR/Cas proteins fused to PhlF transcription factor, further in combination with the recited genera of sequences, promoters, operators that do not have any structure, in any cell in culture, as encompassed by the claims.
The described genera are biomolecules defined solely by their functional characteristics and engineered host cells comprising said biomolecules defined solely by their functional characteristics which are not sufficient characteristics for written description purposes.  MPEP 2163.  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating or making it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
For at least these reasons, the 35 U.S.C. 112(a) rejection is maintained.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12, 15-18, 20, 22, 24, 29, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen I (WO 2018148246; IDS 02.19.21, previously cited) in view of Nielsen II (2014 Mol Sys Biol 10:763, 11 pages; IDS 02.19.21, previously cited), Stanton et al. (2014 ACS Synth Biol 3:  880-891; IDS 02.19.21, previously cited), Sternberg et al. (2015 Nature 527:  110-113; IDS 11.22.21, previously cited), and Bolukbasi et al. (2015 Nature Methods 12(12):  1150-1156; IDS 02.19.21, previously cited).
Nielsen I discloses genetic circuits for controlling expression of output sequence(s) using genetic circuits that employ catalytically inactive endonucleases (at least abstract).  The catalytically inactive endonuclease is an RNA-guided endonuclease (i.e. dCas9), where a specific guide RNA (gRNA) targets the catalytically inactive endonuclease to the target locus and reduces or blocks transcription of one or more output sequences (at least p. 1, p. 9-10).  Nielsen II discloses the genetic circuit comprises at least a first promoter/operator operably linked to a nucleotide sequence that controls transcription of a first output sequence; the activity of the first promoter/operator is controlled by a first guide RNA, which binds to a first catalytically inactive endonuclease and guides the first catalytically inactive endonuclease to the first promoter/operator sequence to block transcription of the output sequence (at least p. 9-10, 11-12, p. 85-89).  It is disclosed that the genetic circuit comprises one or more CRISPR components, such as a catalytically inactive endonuclease; the catalytically inactive endonuclease comprises dCas9; dCas9 does not cleave the target dsDNA; instead, the guide RNA guides the dCas9 to a specific locus (e.g. promoter/operator) and blocks transcription of the downstream nucleotide sequence (e.g. output sequence) (at least p. 23-24).  Nielsen I discloses examples of dCas9 include, but are not limited to catalytically inactive variants of the Cas9 orthologues (e.g. dSpCas9, etc.), including variants or fusion proteins thereof, or other suitable dCas9 endonucleases that are catalytically inactive and sequences that are apparent to those of ordinary skill (p. 23-24).  It is disclosed the genetic circuits can connect a sensor input signal to the transcription of a guide RNA, and use the guide RNA to target the catalytically inactive endonuclease to sequence controlling expression of a specific output gene to cause transcriptional repression (the input-output unit is, in some cases, termed a “gate”) (p. 9-10, p. 30-31).  
Nielsen II also discloses genetic circuits comprising small guide RNAs (sgRNAs) and dCas9 to repress genetic loci via the programmability of RNA:DNA base pairing (p. 1).  Nielsen II discloses schematics of genetic circuits comprising at least dCas9, a gRNA, an output sequence comprising an output promoter comprising an sgRNA operator region and a cognate promoter and target site and forward and reverse “NGG” PAMs (p. 2, see also Fig. 1, 2, 3).  Nielsen II discloses that only cognate pairs of sgRNAs and promoters exhibit significant repression (p. 3).
It is further disclosed in Nielsen I that a promoter and/or promoter/operator may also contain sub-regions at which regulatory proteins and molecules may bind, such as transcription factors (p. 12).  In some embodiments, the first, second, third, and/or fourth promoter/operator includes a polynucleotide that comprises a promoter and a PhlF operator (p. 4, 88).
Nielsen I discloses catalytically-inactive RNA-guided nucleases were screened for their ability to elicit high transcriptional repression but low cellular toxicity (p. 46, also Figs. 2A-2B), including a dCas9 (e.g. dSpCas9) comprising a mutated HNH domain (e.g. H840A) and a mutated RuvC1 domain (e.g. D10A) (Fig 2A).
Therefore, Nielsen I/II can reasonably be deemed to disclose a genetic circuit comprising (a) polynucleotides encoding at least a fusion protein comprising a dCas9, wherein the dCas9 comprises a mutated HNH domain (e.g. H840A) and the substitution D10A; (b) a sequence encoding sgRNA; and (c) a sequence encoding an output sequence comprising a transcription factor operator (PhlF) and a cognate promoter comprising a sgRNA target site and a PAM site.
Nielsen I/II do not specifically teach a fusion protein comprising dCas9 fused to a transcription factor and/or a mutated PAM domain.
	Stanton et al. disclose Tetra and its homologues are commonly used to construct genetic circuits (p. 8821).  It is disclosed that catalytically inactive Cas9 can be retooled to function as activators or repressors by fusing to a transcriptional activation domain (VP16-) or a transcriptional repressor domain (KRAB), respectively (p. 881).  Stanton et al. disclose a group of Tetra-family repressors to operate as repressors and activators in mammalian cells, including PhlF (p. 881, also Table 1).  Stanton et al. disclose six new repressors, including PhlF, were obtained with an average of 172-fold repression (ranging from 18- to 551-fold) (p. 883, also Fig. 1e).  Therefore, Stanton et al. disclose PhlF is a transcriptional repressor.
	Sternberg et al. disclose studies on the structural rearrangements of Cas9 upon sgRNA binding (p. 110).  Sternberg et al. disclose a Cas9 where the HNH is deleted and replaced with a GGSGGS linker at residues 769-918 (see methods).  It is disclosed that HNH deletion retains nearly wildtype DNA binding activity while being defective in non-target strand cleavage; thus, the HNH domain is dispensable for RNA-guided DNA targeting (p. 112).
	Bolukbasi et al. disclose a mutation in the PAM domain of a chimera Cas9 protein.  Bolukbasi et al. disclose the R1335K mutation attenuated Cas9 activity with a PAM site (p. 1151).  Bolukbasi et al. disclose altering the affinity of PAM recognition through mutation generated SpCas9 variants that are dependent on the attached pDBD (programmable DNA binding domain) for efficient function (p. 1152).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed genetic circuit comprising (a) polynucleotides encoding at least a fusion protein comprising a dCas9 fused to a PhlF transcription factor (e.g. transcriptional repressor), wherein the dCas9 comprises a mutated HNH domain and a mutated PAM domain; (b) a sequence encoding sgRNA; and (c) a sequence encoding an output sequence comprising a PhlF transcription factor operator and a cognate promoter comprising a sgRNA target site and a PAM site (at least instant claim 1).  The motivation to do so is given by the prior art.  Nielsen I/II disclose a genetic circuit comprising (a) polynucleotides encoding at least a fusion protein comprising a dCas9, wherein the dCas9 comprises a mutated HNH domain; (b) at least one sgRNA; and (c) at least one output sequence comprising a PhlF transcription factor operator and a cognate promoter comprising a sgRNA target site and a PAM site.  It is disclosed that the dCas9 should elicit high transcriptional repressor and low cellular toxicity (Nielsen I).  Stanton et al. disclose inactive Cas9 can be fused to transcriptional repressors to function as repressors, where it disclosed PhlF is a transcriptional repressor having a high-fold of repression.  Sternberg et al. disclose the HNH domain is dispensable for RNA-guided DNA targeting.  Bolukbasi et al. disclose a R1335K PAM domain mutation generates Cas9 variants that are dependent on the fused domain for efficient function.  Therefore, one of ordinary skill would have reasonable motivation to fuse a PhlF transcriptional repressor of Stanton et al. to a dCas9 in the genetic circuit of Nielsen I/II and further mutate the PAM domain as suggested by Bolukbasi et al. because Nielsen I discloses dCas9 variants, including fusion proteins, thereof, where dCas9 have high transcriptional repression but low cellular toxicity, can be incorporated into the genetic circuit.  One of ordinary skill would have a reasonable expectation of success because it is disclosed dCas9 can be fused to transcriptional repressors and modifications to improve its targeting and function were known.
	Regarding instant claim 2, Nielsen I discloses the dCas9 comprises a functional RuvC domain (Fig. 2A).
	Regrading instant claims 3, 4, as noted above, Sternberg et al. disclose the HNH is deleted and replaced with a GGSGGS linker at residues 769-918 (see methods).  It is disclosed that HNH deletion retains nearly wildtype DNA binding activity while being defective in non-target strand cleavage; thus, the HNH domain is dispensable for RNA-guided DNA targeting (p. 112).  Bolukbasi et al. disclose a R1335K PAM domain mutation generates Cas9 variants that are dependent on the fused domain for efficient function, where the Cas9 is SpCas9 (p. 1151).  Nielsen I discloses the dCas9 comprises a D10A mutation (p. 46, figs. 2A-2B), where the dCas9 is SpCas9 (Streptococcus pyrogenes Cas9) (p. 23).  The sequence of SpCas9 is known (Nielsen I p. 23).  Therefore, it would have been obvious that the fusion protein comprising dCas9 fused to a PhlF transcriptional repressor can comprise an HNH domain deletion that is replaced with a GGSGGS linker at residues 769-918, further comprise the D10A and R1335K mutations, and comprises at least 80% sequence identity to instant SEQ ID NO: 128 (Streptococcus pyrogenes Cas9) because Nielsen I discloses dCas9 variants, including fusion proteins, thereof, where dCas9 have high transcriptional repression but low cellular toxicity, can be incorporated into the genetic circuit.  One of ordinary skill would have a reasonable expectation of success because it is disclosed dCas9 can be fused to transcriptional repressors and modifications to improve its targeting and function were known.
	Regarding instant claim 10, Nielsen I/II reasonably disclose the transcription factor operator and the cognate promoter of the output sequence are on the same DNA strand (see at least Nielsen I p. 12, p. 13-17; Nielsen II p. 1-2), and where the transcription factor operator is PhlF operator (Nielsen I p. 4, 88).
	Regarding instant claim 12, as noted above, Nielsen I/II reasonably disclose the PhlF transcription factor operator and the cognate promoter of the output sequence are on the same DNA strand; therefore, it would have been obvious that the cognate promoter and transcription factor operator are separated by 0 to 20 base pairs.  Regarding instant claim 30, it would have been obvious to determine that the PhlF transcription factor operator and the cognate promoter of the output sequence can be separated by the claimed range of 4-7 base pairs by routine optimization because Nielsen I/II already reasonably disclose the PhlF transcription factor operator and the cognate promoter of the output sequence are on the same DNA strand.
	Regarding instant claim 15, as noted above, Nielsen I discloses dCas variants and fusion proteins thereof.  It is disclosed in Sternberg et al. that a linker can be used to attach two domains in a Cas9 protein (see methods).  Therefore, it would have been obvious to one of ordinary skill that a linker can be inserted between the dCas9 variant and the PhlF transcription factor in the fusion protein noted above.
	Regarding instant claims 18, 20, Nielsen I discloses that components of the genetic circuit may be encoded by a single nucleic acid (e.g. on the same plasmid or other vector) or by multiple different (e.g. independently-replicating) nucleic acids; in some embodiments, one or more components of the genetic circuits are provided on a recombinant expression vector (p. 35-36).
	Regarding instant claims 22, 24, Nielsen I/II disclose cells harboring the genetic circuits, where the cell is a prokaryotic cell (Nielsen I p. 4, p. 18-19; Nielsen II p. 1).
	Regarding instant claim 16, Nielsen I discloses the promoters and/or promoters/operators may be inducible (Nielsen I p. 12-17) and Nielsen II also discloses inducible dCas9 and sgRNA systems in the genetic circuits (Nielsen II p. 2-5, also Fig. 2-3).  Nielsen I discloses two or more layers of regulation by the genetic circuit and inducible promoters, where the layers of regulation comprise the components and/elements recited in at least instant claim 16 (see at least p. 11-12).  See also at least Nielsen II p. 1-5, Fig. 1-3, which disclose the design and characterization of genetic circuits comprising inducible dCas9 and sgRNA systems comprising between two and thirty unique sgRNAs.  Additionally, for the reasons already noted above, Nielsen I/II, Stanton et al., Bolukbasi et al. reasonably disclose a genetic circuit comprising (a) polynucleotides encoding at least a fusion protein comprising the dCas9 variant claimed fused to a PhlF transcription factor; (b) a sequence encoding at least one sgRNA; and (c) a sequence encoding at least one output sequence comprising a PhlF transcription factor operator and a cognate promoter comprising a sgRNA target site and a PAM site.  Therefore, it would have been obvious to arrange the components and/or elements disclosed in the prior art for a genetic circuit to arrive at the claimed components and/or elements recited in (a) to (c) in a genetic circuit for the reasons noted above.
	Regarding instant claims 17, 31, for the reasons noted above for at least instant claims 3-4, 12, 30, the cited art references reasonably disclose the components and/or elements recited in (a) to (c) of a genetic circuit for the reasons noted above.  Therefore, it would have been obvious to arrive at the claimed dCas9 variant fused to a PhlF transcriptional repressor and an output sequence comprising an output promoter operably linked to a PhlF operator.
Regarding instant claim 29, Nielsen I discloses that components of the genetic circuit may be encoded by a single nucleic acid (e.g. on the same plasmid or other vector) or by multiple different (e.g. independently-replicating) nucleic acids; in some embodiments, one or more components of the genetic circuits are provided on a recombinant expression vector (p. 35-36).  Therefore, it would be obvious to arrive at a polynucleotide sequence encoding the dCas9 variant fused to the PhlF transcription factor noted above.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants assert that as amended, the transcription factor of the fusion protein in the genetic circuit of claim 1 is limited to a PhlF transcription factor.  Applicants emphasize that the inventors tested various transcription factors, and PhlF demonstrated unexpectedly superior properties.  See specification page 4, lines 24-26 example 3, Fig. 1B-1E.  Of particular note, the fusion of PhlF to a CRISPR/Cas-protein allowed the inventors to “essentially eliminate” CRISPR/Cas protein-mediated toxicity.  See specification page 4, lines 24-26.  Applicants assert that the examiner relies upon Stanton et al. as teaching the use of a PhlF transcription factor in a genetic circuit.  Stanton et al. however does not call any special attention to PhlF (as compared to Tetra and other Tetra homologues discussed therein).
Applicants’ remarks are not persuasive.  Applicants’ remarks regarding unexpected superior properties are not persuasive because the remarks refer only to the system described in the above referenced application and not to the individual claims of the application.  Thus, Applicants’ remarks are not commensurate in scope with the claimed invention.    
In this instance, Stanton et al. disclose six new repressors, including PhlF, were obtained with an average of 172-fold repression (ranging from 18- to 551-fold) (p. 883, also Fig. 1e).  Therefore, Stanton et al. disclose PhlF is a transcriptional repressor.
Nielsen I discloses catalytically-inactive RNA-guided nucleases were screened for their ability to elicit high transcriptional repression but low cellular toxicity (p. 46, also Figs. 2A-2B), including a dCas9 (e.g. dSpCas9) comprising a mutated HNH domain (e.g. H840A) and a mutated RuvC1 domain (e.g. D10A) (Fig 2A).
Nielsen II also discloses genetic circuits comprising small guide RNAs (sgRNAs) and dCas9 to repress genetic loci via the programmability of RNA:DNA base pairing (p. 1).  Nielsen II discloses schematics of genetic circuits comprising at least dCas9, a gRNA, an output sequence comprising an output promoter comprising an sgRNA operator region and a cognate promoter and target site and forward and reverse “NGG” PAMs (p. 2, see also Fig. 1, 2, 3).  Nielsen II discloses that only cognate pairs of sgRNAs and promoters exhibit significant repression (p. 3).
It is further disclosed in Nielsen I that a promoter and/or promoter/operator may also contain sub-regions at which regulatory proteins and molecules may bind, such as transcription factors (p. 12).  In some embodiments, the first, second, third, and/or fourth promoter/operator includes a polynucleotide that comprises a promoter and a PhlF operator (p. 4, 88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed genetic circuit comprising polynucleotides encoding at least a fusion protein comprising a dCas9 fused to a PhlF transcription factor, as recited in amended claim.  The motivation to do so is given by the prior art.  Nielsen I/II disclose a genetic circuit comprising (a) polynucleotides encoding at least a fusion protein comprising a dCas9, wherein the dCas9 comprises a mutated HNH domain; (b) at least one sgRNA; and (c) at least one output sequence comprising a PhlF transcription factor operator and a cognate promoter comprising a sgRNA target site and a PAM site.  It is disclosed that the dCas9 should elicit high transcriptional repressor and low cellular toxicity (Nielsen I).  Stanton et al. disclose inactive Cas9 can be fused to transcriptional repressors to function as repressors, where it disclosed PhlF is a transcriptional repressor having a high-fold of repression.  Sternberg et al. disclose the HNH domain is dispensable for RNA-guided DNA targeting.  Bolukbasi et al. disclose a R1335K PAM domain mutation generates Cas9 variants that are dependent on the fused domain for efficient function.  Therefore, one of ordinary skill would have reasonable motivation to fuse a PhlF transcriptional repressor of Stanton et al. to a dCas9 in the genetic circuit of Nielsen I/II and further mutate the PAM domain as suggested by Bolukbasi et al. because Nielsen I discloses dCas9 variants, including fusion proteins, thereof, where dCas9 have high transcriptional repression but low cellular toxicity, can be incorporated into the genetic circuit.  One of ordinary skill would have a reasonable expectation of success because it is disclosed dCas9 can be fused to transcriptional repressors and modifications to improve its targeting and function were known.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656